FILED
                             NOT FOR PUBLICATION
                                                                              MAY 19 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SOCORRO PULIDO TREYES; DIEGO                     No.   18-73198
PULIDO TREYES; VALERIA
ARIZBETH PULIDO TREYES,                          Agency Nos.         A208-311-844
                                                                     A208-311-845
              Petitioners,                                           A208-311-846

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 12, 2020**
                                 Portland, Oregon

Before: BYBEE and VANDYKE, Circuit Judges, and CARDONE,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
      Petitioner Socorro Pulido Treyes,1 a native and citizen of Mexico, petitions

for review of a decision of the Board of Immigration Appeals (BIA) dismissing her

appeal from the denial of her application for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). She contends that the

Immigration Judge (IJ) failed to consider the totality of the evidence in deciding

that Treyes’s testimony was not credible. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

      We review adverse credibility determinations for substantial evidence. See

Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). As a finding of fact, a credibility

determination is “conclusive unless any reasonable adjudicator would be

compelled to conclude the contrary.” Manes v. Sessions, 875 F.3d 1261, 1263

(internal quotation marks omitted). “Under the REAL ID Act, which applies here,

there is no presumption that an applicant for relief is credible, and the IJ is

authorized to base an adverse credibility determination on the totality of the

circumstances and all relevant factors.” Id. (citation and internal quotation marks

omitted). An adverse credibility determination alone, when properly based on



      1
        Socorro is the lead petitioner. Her minor children, Diego and Valeria, are
derivative claimants on Socorro’s application. No independent evidence was
presented on their behalf, and their claims are entirely dependent on their mother’s.
Thus, our holdings on Socorro’s application apply equally to all three petitioners.
                                            2
substantial evidence, is enough to support the denial of asylum. See Shrestha v.

Holder, 590 F.3d 1034, 1048 n.6 (9th Cir. 2010).

1.    Substantial evidence supported the adverse credibility determination here.

The IJ based his determination on two inconsistencies between Treyes’s testimony,

other testimony, and the record evidence. The first inconsistency is that Treyes

testified at her hearing that she remained in her car during the entire third

encounter with the gang, while her signed declaration said that a gang member

pulled her from the car at the beginning of the confrontation. Treyes testified that

the declaration’s version of events was in error, but this explanation is

unconvincing in light of the certification from the declaration’s translator that

Treyes verified the statement’s accuracy before signing it. This is not a minor slip

of the tongue that would not ordinarily support an adverse credibility finding. See

Ren v. Holder, 648 F.3d 1079, 1087 (9th Cir. 2011) (explaining that minor

inconsistency voluntarily corrected in the moment is not sufficient to support an

adverse credibility finding).

      The second discrepancy was that Treyes testified that she moved away from

her hometown after the second threat, while her mother testified that Treyes never

moved. Treyes never offered any explanation for this inconsistency. It was not an

error for the IJ to consider Treyes’s mother’s testimony in finding Treyes not


                                           3
credible. See Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010) (“When

inconsistencies exist between the testimony of multiple witnesses . . . , it is not a

matter of a communication problem requiring clarification, but of determining how

the evidence fits together.”).

       In sum, the BIA’s conclusion that the IJ properly denied Treyes’s asylum

claim on adverse-credibility grounds is supported by substantial evidence. The

inconsistencies between Treyes’s testimony and the other evidence in the record

undermined her credibility. Because the BIA’s conclusion is supported by

substantial evidence, Treyes cannot satisfy her burden of proving that she is

eligible for asylum. We therefore do not reach the IJ’s and BIA’s alternative

holdings that, even if Treyes were credible, she still failed to show asylum

eligibility.

2.     Treyes also raises a due process challenge based on the IJ’s refusal to accept

a late-filed affidavit from her children’s father and the subsequent denial of her

motion to continue the hearing to allow the government to review the affidavit. To

establish a due process violation, Treyes must demonstrate both agency error and

prejudice arising from that error. See Lopez-Umanzor v. Gonzales, 405 F.3d 1049,

1058 (9th Cir. 2005) (noting that, to prevail on a due process challenge, the alien

“must show prejudice, which means that the outcome of the proceeding may have


                                            4
been affected by the alleged violation” (internal quotation marks and emphasis

omitted)). Even if Treyes could show an error here, she cannot show prejudice.

The affidavit does not go to the heart of the reason why her petition was ultimately

denied—namely, the inconsistencies between Treyes’s testimony and the other

record evidence. The affidavit does not explain any of the discrepancies

underlying the IJ’s adverse credibility finding. Nor does it address any of the IJ’s

alternative holdings.

      PETITION FOR REVIEW DENIED.




                                          5